The Honorable Roy D. Blunt Missouri Secretary of State State Capitol Building Jefferson City, Missouri 65101
Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
         Shall the Constitution of the State of Missouri be amended by adding a new Article XIV which would require majority voter approval before the state or any political subdivision could appropriate public funds for the construction, purchase, operation or preservation of an athletic stadium with a capacity of 50,000 people or more, or for the payment of a debt or other obligation for such a stadium?
See our Opinion Letter No. 164-91.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General